Citation Nr: 1508022	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  01-06 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated 50 percent. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953. 

This case comes before the Board of Veterans' Appeals (Board) from October 2000 and December 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim for service connection for a low back disability; granted service connection and assigned a 50 percent rating for PTSD, effective January 4, 2005; and proposed a finding of incompetency. 

In April 2002, the Veteran testified at a hearing before a Veterans Law Judge that is no longer employed by the Board.  In March 2011, the Veteran was notified of that and asked if he wanted to appear at another hearing.  The Veteran was informed that if he did not respond, that it would be assumed that he did not want another hearing.  38 C.F.R. § 20.717 (2014).  The Veteran did not respond, and, accordingly, no further action concerning a Board hearing need be taken. 

In August 2002, the Board declined to reopen the Veteran's claim for service connection for a low back disability.  In February 2003, the Veteran asked the Board to reconsider the August 2002 decision.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1000, 20.1001 (2002).  The Board denied the Veteran's request for reconsideration in February 2003.  The Veteran then appealed the August 2002 Board decision to the United States Court of Appeals for Veterans Claims.  In a June 2004 Order, the Court stayed appellate proceedings to allow for the Veteran to ask that the Board reconsider the August 2002 decision or for the Board to reconsider its decision sua sponte if it so chose.  The Veteran again asked the Board to reconsider its decision in July 2004, but the Board again denied the Veteran's request in August 2004.  The Court was duly notified.  Subsequently, a September 2004 Order of the Court vacated the Board's decision and remanded the claim for readjudication. 

The Board remanded the Veteran's application to reopen a claim for service connection for a low back disability in May 2005 and July 2008.  In April 2009, the Board again declined to reopen the Veteran's claim for service connection for a low back disability.  The Veteran appealed that Board decision to the Court.  In a September 2010 decision, the Court vacated the Board's April 2009 decision and remanded the claim for readjudication in accordance with the Court's decision.

In a November 2011 decision, the Board reopened and remanded the Veteran's claim for service connection for a low back disability.  The Board also remanded, for the issuance of a statement of the case, the issues of entitlement to an increased initial rating for PTSD, rated 50 percent, and a determination of the Veteran's competency to handle the disbursement of VA funds.

A July 2013 Decision Review Officer decision found the Veteran was competent to handle the disbursement of VA funds.  Thus, that issue is no longer on appeal.  Also in July 2013, the RO issued a statement of the case on the issue of entitlement to an increased initial rating for PTSD and included the also raised issue of entitlement to a TDIU.  In August 2013, the Veteran timely perfected an appeal of those issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the remand portion of the November 2011 decision, the Board requested that the Veteran be scheduled for a VA examination to determine whether there was a relationship between any current low back disability and service.  The examiner was asked to consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

At a February 2014 VA examination, the Veteran reported a history of injuring his low back in service in September 1952 when a recoilless rifle struck him, causing him to fall with the recoilless rifle landing on his back.  He reported having low back pain at the time of injury that never completely resolved and never returning to full combat duty.  He reported increased low back pain after service with referred pain in the lower extremities and loss of function, with no other low back injuries.  

After examining the Veteran, the examiner provided diagnoses of degenerative disc disease, degenerative joint disease, and intervertebral disc syndrome.  The examiner cited reports from the scientific literature showing that most people who experience activity-limiting low back pain have recurrent episodes, and disc degeneration is now considered a condition that is determined largely by genetics and so previous interpretations of the effect of heavy physical loading on changes in the discs had been challenged and remained inconclusive.  The examiner stated that while a back injury occurred in service, the etiology of the Veteran's current back complaints were not supported by the scientific literature.  The examiner noted that there is no scientific evidence that the Veteran's current low back condition was proximally due to the in-service back injury.  The examiner then concluded that the Veteran's current low back disability was not related to service.  The examiner stated that the scientific literature indicated multifactorial causes for the probable etiology of the Veteran's back pain.

The Board appreciates the examiner's opinion.  However, the Board finds that it is incomplete.  The Board acknowledges that the current scientific literature may be inconclusive as to the effects of injuries like that suffered by the Veteran.  However, as noted by the examiner, the scientific literature also shows that most people who experience activity-limiting low back pain have recurrent episodes.  The Board observes that may be the case for the Veteran.  That places into question the examiner's statement that there is no scientific evidence that the Veteran's current low back condition is proximally due to the in-service back injury.  Further, the statement that the scientific literature indicates multifactorial causes for the probable etiology of the Veteran's back pain leaves open the possibility that the in-service injury may be one of those causes and may have contributed to the development of the current low back disability.  Thus, the Veteran should be schedule for an examination to obtain the needed opinions.

With respect to PTSD, the Veteran was examined by VA for PTSD in September 2014, after this case was certified to the Board.  As the report of that examination is pertinent to the appeal, a remand is needed to allow the AOJ to consider that evidence in the first instance.

Lastly, any outstanding VA medical records should be obtained.  The record contains VA treatment notes through September 2014.  Thus, any treatment notes since that time should be obtained.

As the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain any VA treatment records since September 2014.

2.  Then, schedule the Veteran for a VA spine examination.  The examiner must review the claims file and should note that review in the report.  The examiner should consider the Veteran's lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a)  State whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is etiologically related to any incident of the Veteran's period of active service, including a September 1952 treatment record for back pain and an in-service fall where he injured his back.

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service fall where he injured his back contributed to the development of any current low back disability.

3.  Then, readjudicate the claims, with consideration of all the evidence of record, to specifically include a September 2014 VA PTSD examination report.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

